DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200105844 (Wang et al).
Concerning claim 16, Wang discloses a substrate (10) comprising a pixel area (01) and a transmission area (02); a plurality of insulating layers (20 and 206) disposed in the pixel area; a plurality of planarization layers (30) disposed on the plurality of insulating layers; a pixel electrode (40) disposed on the plurality of planarization layers; and a pixel-defining layer (70) disposed on the pixel electrode and exposing at least part of the pixel electrode, wherein the plurality of insulating layers in the transmission area are removed (Fig. 11).
Continuing to claim 18, Wang discloses an intermediate layer (50) disposed on the pixel electrode; and an opposite electrode (60) disposed on the intermediate layer.
Referring to claim 20, Wang discloses wherein the pixel area has a first transmittance, and
the transmission area has a second transmittance higher than the first transmittance ([0040]).

Claim(s) 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160172633 (Ahn et al).
Considering claim 16, Ahn discloses a substrate (110) comprising a pixel area (I) and a transmission area (II); a plurality of insulating layers (180 and 190) disposed in the pixel area; a plurality of planarization layers (270) disposed on the plurality of insulating layers; a pixel electrode (290) disposed on the plurality of planarization layers; and a pixel-defining layer (310) disposed on the pixel electrode and exposing at least part of the pixel electrode, wherein the plurality of insulating layers in the transmission area are removed (Fig. 6).
Pertaining to claim 18, Ahn discloses an intermediate layer (330) disposed on the pixel electrode; and an opposite electrode (340) disposed on the intermediate layer (Fig. 6).
Regarding claim 19, Ahn discloses wherein at least part of the opposite electrode extends into the transmission area (Fig. 6).
As to claim 20, Ahn discloses wherein the pixel area has a first transmittance, and the transmission area has a second transmittance higher than the first transmittance (the inherent property of transmittance is affected by the layers in the area. With the transparent area (II) being free of the insulating layers the light transmittance is increased).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200105844 (Wang et al) in view of US 20160172633 (Ahn et al).
Concerning claim 1, Wang discloses a method of manufacturing a display device, the method comprising: preparing a substrate (10) including a pixel area (01) and a transmission area (02);
forming a plurality of insulating layers in the pixel area and in the transmission area (Fig. 11 and [0046]);
forming a pixel electrode (40) on the plurality of insulating layers in the pixel area;
forming a pixel-defining layer (70) on the pixel electrode, wherein the pixel-defining layer exposes at least part of the pixel electrode (Fig. 4 and [0046]);
forming a layer (60) on:
the pixel-defining layer in the pixel area (Fig. 11),
the at least part of the pixel electrode exposed by the pixel-defining layer in the pixel area (Fig. 11), and
the plurality of insulating layers in the transmission area (Fig. 11);

removing the plurality of insulating layers in the transmission area (Fig. 11).
Wang discloses forming the layer (a second electrode) of a conductive material, but does not disclose that the conductive layer is a metal layer.
Ahn discloses forming a second electrode in a display device and that the materials of the second electrode can be metal, a metal alloy, a transparent conductive oxide, etc. ([0065]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a metal layer for the conductive layer (second electrode) of Wang because of its suitability for the intended purpose as a material for a second electrode.
Considering claim 3, Wang in view of Ahn discloses forming the metal layer.
Wang in view of Ahn does not disclose the thickness of the metal layer is in a range of about 400 Å to about 1200 Å.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to determine the thickness of the metal layer by routine experimentation in order to optimize the thickness for desired device functionality.
Referring to claim 4, Wang in view of Ahn discloses wherein the metal layer comprises at least one of indium zinc oxide (IZO), indium tin oxide (ITO), zinc oxide (ZnO), indium oxide (In2O3), indium gallium oxide (IGO), and aluminum zinc oxide (AZO) (Ahn [0065]).
Regarding claim 5, Wang discloses wherein the removing of the metal layer on the plurality of insulating layers in the transmission area comprises:
patterning a photosensitive material on the metal layer in the pixel area;
removing the metal layer on the plurality of insulating layers in the transmission area; and
removing the patterned photosensitive material on the metal layer in the pixel area ([0052]).
Pertaining to claims 6 and 7, Wang discloses removing the metal layer on the plurality of insulating layers in the transmission area and the plurality of insulating layers in the transmission area ([0052]).
Wang does not disclose that the removing the plurality of insulating layers in the transmission area is done by dry etching and removing the metal layer in the transmission area by wet etching. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a wet or dry etching material in the invention of Wang because of its suitability for the intended purpose of etching material layers.
Referring to claim 15, Wang discloses wherein the pixel area has a first transmittance, and
.


Allowable Subject Matter

Claims 2, 8-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitations further comprising: removing the metal layer on the pixel-defining layer in the pixel area; and removing the metal layer on the at least part of the pixel electrode exposed by the pixel-defining layer in the pixel area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 8, 13, and 14 depend from this claim and are allowable for at least that reason.
Claim 9 recites the limitations wherein forming of the plurality of insulating layers in the pixel area and in the transmission area comprises:
forming a buffer layer in the pixel area and in the transmission area;
forming a light-shielding layer on the buffer layer in the pixel area;
forming a first insulating layer on the light-shielding layer in the pixel area and on the buffer layer in the transmission area;
forming a semiconductor layer on the first insulating layer in the pixel area;

forming a first conductive layer on the second insulating layer in the pixel area;
forming a third insulating layer on the first conductive layer in the pixel area and on the second insulating layer in the transmission area; forming a second conductive layer on the third insulating layer in the pixel area; forming a fourth insulating layer on the second conductive layer in the pixel area and on the third insulating layer in the transmission area; forming a third conductive layer on the fourth insulating layer in the pixel area; forming a fifth insulating layer on the third conductive layer in the pixel area and on the fourth insulating layer in the transmission area; and forming a fourth conductive layer and a fifth conductive layer on the fifth insulating layer in the pixel area. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 10-12 depend from this claim and are allowable for at least that reason.
Claim 17 recites the limitations wherein the plurality of insulating layers comprise: a first insulating layer disposed on the substrate; a second insulating layer disposed on the first insulating layer; a third insulating layer disposed on the second insulating layer: a fourth insulating layer disposed on the third insulating layer; and a fifth insulating layer disposed on the fourth insulating layer, and the plurality of planarization layers comprise: a first planarization layer disposed on the fifth insulating layer; and a second planarization layer disposed on the first planarization layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	02/26/22